Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handong et al. (JP2016032154 A, Cited by Applicant, Machine English Translation provided by Examiner).

	In regards to claim 1, Handong et al. teaches in Fig. 2(b) a piezoelectric resonator device comprising: 
	A piezoelectric resonator plate including a first excitation electrode (62) formed on a first main bottom surface of a substrate (10), and a second excitation electrode (61) formed on a second main top surface of the substrate (10b), the second excitation electrode making a pair with the first excitation electrode; 
	A first sealing member (50) covering the first excitation electrode of the piezoelectric resonator plate; 
	A second sealing member (40) covering the second excitation electrode of the piezoelectric resonator plate; and 
	An internal space (K1 and K2) formed by bonding the first sealing member (50) to the piezoelectric resonator plate and by bonding the second sealing member to the piezoelectric resonator plate, the internal space hermetically sealing a vibrating part (10b) including the first excitation electrode and the second excitation electrode of the piezoelectric resonator plate (see Machine English translation Paragraph [0047] where Handong et al. discloses that internal space/cavity K1 and K2 are set to a vacuum atmosphere, which means that the internal space is hermetically sealed); and
	Wherein a mounting pad (72 or 74) for wire bonding is formed on an outer surface of the first sealing member (wire bonding can be seen in related Fig 1(a), wire 141).

	In regards to claim 3, based on Fig. 2(b), the mounting pads (72 and 74) for wire bonding are disposed so as not to be superimposed (i.e. overlap) on the first (62) and second (61) excitation electrode in a stacking/vertical direction. 

	In regards to claim 5, based on related fig. 1(b), an IC chip (130) is mounted on the outer surface of the first sealing member. 

	In regards to claim 8, based on Fig. 1(b) and machine English Translation Paragraph [0002], the piezoelectric resonator can be considered to be part of a system-in-package (SiP) module since the IC chip is mounted on the piezoelectric resonator device, forming a system, which is used in a communication device. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Handong et al. (JP2016032154 A, Cited by Applicant, Machine English Translation provided by Examiner) in view of Krueger et al. (US2006/0151203)

	As disclosed above, Handong et al. teaches the claimed invention as recited in claim 1. Handong et al. does not teach: in regards to claim 2, wherein a shield electrode is formed on an outer surface of the second sealing member.

	Krueger et al. teaches in Fig. 1 a chip (CH) having a piezoelectric resonator device (See Paragraph [0070]). Based on Fig. 1, the piezoelectric resonator device (CH) comprises an external connection surface (bottom surface) and a metallic lid (ME) on the opposite surface of the external connection surface. Krueger et al. teaches in Paragraph [0067], that the metallic lid serves the purpose of a shield to prevent electromagnetic interference. 
	 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Handong et al. and have added a shield electrode on an outer surface of the second sealing member (i.e. surface opposite the mounting pad) because such a modification would have provided the benefit of preventing electromagnetic interference as taught by Krueger et al. (See Paragraph [0067]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Handong et al. (JP2016032154 A, Cited by Applicant, Machine English Translation provided by Examiner) in view of Masayuki et al. (JP2013105768 A, Cited by Applicant, Machine English Translation provided by examiner).

As disclosed above, Handong et al. teaches the claimed invention as recited in claim 5. Handong et al. does not teach in regards to claim 7: a groove formed so as to surround the mounting pad for wire bonding.

Masayuki et al. teaches in Fig. 1 a mounting pad (11) surrounded by a groove/trench (12). Masayuki et al. teaches in Machine English translation Paragraph [0018] that having the groove/trench (12) provides the benefit of preventing bonding material from reaching other bonding pads. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Handong et al. and have added a groove/trench around each of the mounting pads of Handong et al. because such a modification would have provided the benefit of preventing bonding material from reaching other bonding pads as taught by Masayuki et al. (See Machine English translation Paragraph [0018]). 
Allowable Subject Matter

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843